Citation Nr: 0008682	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-31 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to June 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
and a 10 percent evaluation for bipolar disorder, effective 
from his date of claim on June 30, 1996.  

In the veteran's substantive appeal, which was received by VA 
in November 1997, he initially requested to have an RO 
hearing before a traveling Board Member.  In October 1998, he 
withdrew his request for this hearing and requested to be 
scheduled for an RO hearing before a Hearing Officer.  The 
veteran's hearing was held in November 1998.  Documents 
associated with the file show that the taped recording of 
this hearing was irretrievably lost by the transcription 
service.  The veteran and his representative were contacted 
and informed of the situation in March 1999, and offered the 
choice of either proceeding with a decision based on the 
record and the Hearing Officer's notes, or of having another 
RO hearing.  The veteran opted to have the Hearing Officer 
proceed with adjudicating the claim based on the available 
record.  Based on the veteran's claims file and on his 
personal notes which were taken at the hearing, the Hearing 
Officer granted a rating of 50 percent for bipolar disorder 
in a March 1999 decision.  The 50 percent rating was made 
effective from June 30, 1996.  The veteran continues his 
appeal, and maintains that his bipolar disorder is productive 
of an even greater level of impairment than that which is 
contemplated by the 50 percent evaluation currently assigned.  


FINDINGS OF FACT

The veteran's service-connected bipolar disorder is manifest 
by psychiatric symptomatology which is productive of severe 
impairment of social and industrial adaptability, with 
deficiencies in work, judgment, thinking, and mood, due to 
suicidal ideation; near continuous depression which adversely 
affects his ability to function independently, appropriately, 
or effectively; impaired impulse control; and difficulty in 
adapting to stressful circumstances in work or a worklike 
setting because of impaired concentration ability.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation and no greater for 
service-connected bipolar disorder have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9206 (pre-November 7, 1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9432 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was 
psychiatrically normal on enlistment examination in February 
1992.  In his medical history report, he denied having any 
history of psychiatric problems.  

The service medical records show that the veteran, who was a 
Marine, began receiving psychiatric counseling and treatment 
in March 1995.  Initially, he complained of having increased 
anxiety and depressive symptoms, with problems coping with 
authority, controlling his anger and managing his stress.  He 
related that he was unhappy with his duties and quality of 
life in the U.S. Marine Corps.  

A March 1995 report shows that a military psychiatric 
examiner noted that the veteran displayed some dependent 
traits and had a history of mood swings, tantrums and anger 
outbursts.  Mental status examination at the time shows that 
he was cooperative and in no acute distress, though he 
admitted to feeling "stressed out."  He displayed normal 
eye contact, speech and psychomotor function.  His mood was 
described as moody, nervous and depressed, though he 
displayed a concerned, appropriate and full-ranging affect.  
He denied having any suicidal or homicidal ideation, plan or 
intent.  He displayed intact cognition, had good recall and 
could perform serial 7's with error.  His insight was 
considered to have been fair, and he had no impairment of his 
judgment and impulse control.  The examiner observed no 
evidence of a thought process or content disorder, and 
commented that the veteran's symptoms were not consistent 
with a major mental illness or character pathology.  He was 
deemed to be fully responsible for his actions and fit for 
full duty.  The diagnosis at the time was a chronic 
adjustment disorder.    

In April 1995, the veteran attended several meetings of a 
relaxation training and stress management group.  The reports 
of these sessions show that his participation and progress 
were described a good, with good application of his skills.  
There was no change in his mental status or diagnosis at that 
time.  However, a May 1995 treatment report shows that the 
veteran complained that the stress management classes were 
not helping him, and that he had pointed a handgun at his 
head in the previous day, but had been stopped from going 
further by his wife.  He reported that he became easily 
angered and displayed disproportionately angry responses to 
trivial situations.

In May 1995, the veteran sought psychiatric treatment for an 
adjustment disorder.  He was also noted to have dependent and 
borderline personality traits, very poor frustration 
tolerance and mood lability of short duration, ranging from 
anger to depression.  He had some insight into his problem 
and was motivated to receive counseling on how to better 
control his anger.  Mental status examination shows that he 
was oriented on four spheres, and that he displayed eye 
contact which was initially poor but which improved with time 
over the course of the examiner's interview.  He was 
cooperative and forthcoming and he displayed no speech or 
psychomotor problems.  His mood was "moody," his affect was 
ranging, concerned and appropriate.  He denied having any 
suicidal or homicidal ideation, plan or intent.  His 
cognition was intact, his insight was fair, and he had 
occasional impaired judgment and impulse control by history.  
According to the examiner, there was no evidence of a thought 
process or thought content disorder.  The assessment was 
adjustment disorder, occupational problem and dependent and 
borderline personality traits.  He was considered fit for 
duty and responsible for his actions.  He was advised to 
continue his relaxation classes.

In December 1995, the veteran entered the service mental 
hygiene clinic, reporting that he felt an increasing rate of 
anger, rage and depression.  He also reported having feelings 
of anger and frustration towards others, and a strong desire 
to physically hurt other people.  He complained of having 
inconsistent sleep patterns, fluctuating appetite, and 
feelings of hopelessness and helplessness.  His mental status 
examination shows that he was generally calm at times, though 
with a frustrated mood and a congruent, ranging affect.  No 
thought disorder was evidenced, and he denied having suicidal 
or homicidal ideation.  He was diagnosed with depressive 
disorder, not otherwise specified.  The December reports 
indicated that he was approaching the end of his enlistment 
obligation term, and so the service examiner decided against 
placing him on a psychiatric medication trial, though he 
advised the veteran to continue with his anger and stress 
management classes and to seek a trial of medication with VA.

The report of a November 1995 separation examination shows 
that the veteran was considered to be psychiatrically normal.  
In his medical history report, the veteran denied having any 
psychiatric history which included sleeping trouble, 
depression or excessive worry or nervous trouble.  

In December 1996, the veteran was afforded a joints 
examination.  He reported working in plastic recycling and 
losing a fair amount of time due to knee pain.  That same 
month, a general medical examination was performed.  He 
reported being employed as a manager since May 1996 and of 
earning $1500 a month.  He indicated that he lost one week of 
work due to knee pain.

The report of a March 1997 VA psychiatric examination shows 
that the veteran appeared in a disorganized state, with 
complaints of depression, suicidal ideation, mood swings of a 
depressed type, and occasional manic episodes in which he 
went without sleep, drank heavily and was unable to control 
his impulses.  His history of treatment in service for 
adjustment disorder and a depressive disorder (not otherwise 
specified) was noted by the examiner.  

The psychiatrist noted that, during the examination 
interview, the veteran had difficulty focusing on any one 
subject of discussion.  His memory for recent and remote 
events was average, but it was very difficult to keep him 
focused on a particular subject to get enough information.  
He was oriented to time, place and person.  He reported that 
he had difficulty controlling his mood swings, but that he 
felt he was in better control of himself when he used 
psychotropic medications like Lithium and Sertraline.  The 
examiner noted that the veteran displayed some delusions of 
grandiosity, in that he seemed to believe that he could do 
whatever he wanted, but no hallucinations could be 
established.  The veteran's insight and judgment regarding 
his condition were characterized as very poor, as he did not 
believe that he had a mental illness or that he needed to be 
treated for it.  The diagnosis was bipolar disorder.  The 
examiner commented that although an adjustment disorder with 
mood swings and depression (not otherwise specified) was 
shown in service, a diagnosis of bipolar disorder was 
consistent with those psychiatric symptoms and complaints 
noted in the veteran's service medical records.  This was 
because the veteran mostly presented himself with depression 
at that time, and very rarely with manic symptoms.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50, based on the veteran's disorganized thought 
process, lack of concentration, inability to deal with people 
and very poor insight and judgment.  

In an August 1997 RO decision, the veteran was granted 
service connection for bipolar disorder, effective from June 
30, 1996 (the day after his date of separation from active 
duty).  Initially, a 10 percent rating was assigned for this 
disability, which was later increased to 50 percent, also 
effective from June 30, 1996.  The schedular criteria for 
rating psychoneurotic disorders, as contained in 38 C.F.R. § 
4.132, Diagnostic Code 9206 (pre-November 7, 1996), were 
revised in 38 C.F.R. §  4.130, Diagnostic Code 9432 (November 
7, 1996) in the course of the claim.  The text of the rating 
decisions shows that the RO had contemplated both the old and 
the new criteria when it assigned these ratings for bipolar 
disorder.  The veteran was also granted service connection 
and a 10 percent rating for chondromalacia patella of the 
left knee.

In his August 1997 notice of disagreement, the veteran 
reported that he had quit his job in the employ of his father 
which he held from June 1996 to January 1997, separated from 
his wife in January 1997, and had been arrested twice in 
February 1997.  He reported that he was in the process of 
divorcing his wife.  He stated that he had been involved in 
three failed business ventures, was currently on unemployment 
insurance, and had received mixed results with psychotropic 
medication in the treatment of his bipolar disorder.  He also 
reported that he had amassed a debt in excess of $6,000 from 
three credit card shopping sprees which were due to manic 
episodes.  An order of protection was filed by his estranged 
wife against him.  He reported having no short-term memory 
and a very short attention span, and also that he had lost 
his interest in doing anything personally or professionally.  
He stated that his disability prevented him from attending 
college, and that minimum-wage jobs were insufficient to pay 
his expenses.  He attributed all of his life problems to his 
bipolar disorder.

VA treatment reports, dated from July 1996 to April 1997, 
show that the veteran was treated for complaints of 
depression, constant worry, memory problems, suicidal 
ideation (sometimes on a daily basis) without a plan to 
commit, periods of decreased sleep, difficulty concentrating 
his thoughts, episodes of bizarre thinking, and paranoid 
ideation, in which he was under the belief that other people 
were able to read his thoughts.  Major depression and bipolar 
disorder were shown in the diagnoses.  The reports show that 
he was prescribed a regimen of psychotropic medications which 
included Lithium carbonate, Bupropion hydrochloride, and 
Sertraline.

Significant among these reports, in July 1996, the veteran 
related that he was in a state of constant worry, and that as 
an example he stated that he worried about what position to 
use when walking through doors and worried about getting his 
rug dirty.  He reported that he experienced confusion between 
his dreams and reality, and that he occasionally saw 
"illusions" such as an electrical cord as a snake.  He also 
complained of having paranoid thoughts and of being irritable 
and easily frustrated.  At the time, the veteran expressed 
worry about being able to pay for his education and being 
able to cope with his new job as a manager at a store.

A September 1996 report shows that the veteran had reported 
that he had been without his antidepressant medications for a 
period of 11 days, from August 1996 to September 1996, and 
that during that time he had become depressed, drank alcohol 
and smoked some marijuana, and lost his temper, after which 
he took a handgun from his home and shot at some stop signs.  
Though some police had come by at the request of his 
neighbors, they left quickly and thereafter, he reportedly 
drove from Buffalo, New York, to Cleveland, Ohio, at 2:00 
a.m. to visit a friend.  He reported to the treating 
counselor that he felt good at the time, but he was aware 
that his behavior was out of control.  He also reported that 
he gave custody of his handgun to his father.  He was seen by 
a physician later that day.  It was noted that he has missed 
work without planning to do so and impulsively drove to 
another city.  He had suicidal ideation but no attempt.

An April 1997 treatment report shows that the veteran stated 
that he continued to experience paranoid ideation and that he 
also had many ideas of how to make money in a quick and easy 
fashion for very little invested and with very little work.  
The treating counselor advised him to exercise caution.  The 
report also mentioned that the veteran had an estranged wife 
whom he was going to see in a court of law in April 1997 to 
face charges of violating an order of protection on three 
occasions.

VA treatment reports, dated from March 1997 to November 1998, 
show that the veteran received counseling and psychotropic 
medication to treat his bipolar disorder.  The reports show 
that he continued to experience symptoms of major depression, 
with anxiety, greatly decreased energy, lack of personal 
motivation to carry out even simple tasks, extended periods 
of sleep for 10 to 12 hours per day, and a feeling of 
hopelessness about his future prospects.  No psychosis or 
suicidal intent was observed.  When seen in April 1997, he 
reported being much happier since he was estranged from his 
wife and no longer working in his father's business.  He now 
had his own business advising agencies on money matters, and 
he reported being in the process of writing a book.  The 
examiner felt that these activities might be signs of manic 
behavior, but there were no such signs or symptoms.

In the above collection of records, a June 1997 VA treatment 
report shows that the veteran reportedly smashed the windows 
of a man whom he heard may have been romantically interested 
in his married step-mother.  He recognized afterward that 
this was aberrant behavior.  He also noted that he had a 
tendency to rush projects, one after another, without 
persistence in any one project.  Mental status examination 
shows no obvious signs of mania other than the above, with no 
psychosis.  Treatment involved an increase in his dosage of 
Lithium carbonate.  

A July 1997 VA treatment report shows that the veteran 
reported that he slept 12 hours per day and was depressed, 
with little energy, but then he would display manic symptoms 
such as distractibility and making impulsive, grandiose 
plans, such as a trip to California.  He reported that he 
spent money compulsively in the previous six months.  A 
subsequent July 1997 treatment report shows that he had 
feelings of anger and suspicion of other people.  He 
continued to sleep 10 to 12 hours per day and felt depressed.  
However, he denied committing any acts of violence since 
breaking several windows in the previous month and also 
denied making any unwarranted purchases or impulsive 
traveling.  The report shows that an adjustment to the 
veteran's medication regimen was made by the treating 
physician.

An August 1997 VA treatment report shows that the veteran 
obtained part-time employment at a pawn shop and reportedly 
enjoyed it.  He also reported that his concentration ability 
improved, as did his ability to tolerate crowds, ever since 
he was placed on Resperidone medication.  Mental status 
examination shows that he was less depressed, less angry and 
more focused in his thoughts. 

In September 1997, the veteran appeared as a walk-in patient 
at the VA clinic.  He reported that he had seen his wife over 
the prior weekend and was so upset by this that he felt 
unable to work.  He stated to the examiner, however, that he 
planned to work in order to distract himself from thinking 
about his wife.  He reported that he did not talk to his wife 
or do anything to her or her possessions.  By December 1997, 
he continued to experience symptoms of major depression, with 
decreased energy, lack of personal motivation, extended 
periods of sleep for 10 to 12 hours per day, and a feeling of 
hopelessness about his future.  He noted that it was hard to 
get through his workday.

A series of VA treatment reports, dated from March 1998 to 
November 1998, show that the veteran was treated on several 
occasions for psychiatric complaints which included 
depression, anxiety, loss of personal motivation, poor 
impulse control, irritability, racing thoughts, poor judgment 
in social, school and work situations, and suicidal ideation.  
He also reported that he felt tired and enervated most of the 
time, and that he slept from 10 hours to up to 15 hours per 
day.  He stated that his ability to concentrate was poor, and 
that he was easily distracted and unable to complete tasks.  
The reports show that he was employed at a pawnshop as a 
sales representative until he was laid off in September 1998.  
The reports show that he did not display any psychotic 
symptoms.  During interviews, he generally maintained good 
eye contact, was oriented times three, displayed good 
personal hygiene and grooming and was properly attired.  
Though the veteran had a history of getting into fights, and 
had a protective order placed against him by his ex-wife, he 
denied ever physically assaulting a woman.

The veteran had a history of excessive alcohol and marijuana 
use.  Sobriety meeting reports, dated from October 1998 to 
November 1998, show that the veteran was an active 
participant in the program, displayed appropriate 
participation quality and affect (mood), and also displayed 
focused cognitive function.

The report of a February 1999 VA psychiatric evaluation shows 
that the veteran complained of being disorganized and 
depressed and having mood swings (mostly depression).  He 
reported that he slept 14 to 15 hours per day and had loss of 
personal motivation as he had no desire to leave his bed.  He 
denied ever having been psychiatrically hospitalized in the 
past.  He admitted having homicidal and suicidal ideation and 
that he had once put a gun to his head, but was stopped by 
intervening police officers.  He reported that in the 
previous year, he began to hear voices when he was depressed, 
but denied having visual hallucinations.  He also stated that 
he had impaired concentration and would be in situations 
where he would be talking with people and suddenly not 
remember what he was doing.  With regard to his employment 
history, he stated that he worked for approximately nine 
months as a "go-for" for a family friend, but he could not 
stand the job.  

On mental status examination, he was oriented as to time, 
place and person.  He reported that his family found his 
behavior inappropriate, and that he had trouble maintaining 
his personal hygiene.  His speech was relevant and coherent, 
but somewhat halting.  The examiner found the veteran's 
insight and judgment to be very poor with regard to his 
mental illness.  He had suicidal and homicidal ideation and 
lack of concentration, and he had not worked since he left 
the military except for a brief stint of employment for a 
family friend.  The diagnosis was bipolar disorder and the 
veteran was assessed with a GAF score of 50.  

A VA medical report shows that the veteran was 
psychiatrically hospitalized for about 11 days in March 1999, 
following his admission for complaints of depression and 
suicidal ideation after he broke off a relationship with his 
girlfriend of 2 1/2 years.  He reported being unemployed and 
living with his parents.  His diagnosis on admission was 
major depressive disorder, recurrent, bipolar disorder (type 
II by history), rule out schizophrenia, and polysubstance 
abuse, rule out dependence.  His GAF score on admission was 
25 to 30.  He reported that he had become increasingly 
depressed ever since the break up and upset that his ex-
girlfriend began to date another man.  He complained of 
having decreased energy, interest, motivation and 
concentration, increased feelings of helplessness and 
hopelessness and a desire to "not... be around in this 
world."  He was in bed much of the day by himself.  He also 
admitted that he felt suicidal, and that he was thinking of 
using his father's guns to end his life, but the guns were 
locked away and he could not gain access to them.  Since the 
end of the relationship, he had been using the street drug 
MDMA (street name, "ecstasy"), marijuana and alcohol.  He 
reported having paranoid ideation at the time of admission, 
but denied having auditory, visual or tactile hallucinations.  

On mental status examination during initial admission, the 
veteran was awake, alert, oriented to time, person and place, 
and able to carry out routine tasks.  He displayed good 
grooming and personal hygiene.  No psychomotor abnormalities 
were observed.  He displayed poor eye contact with the 
examiner, but was otherwise cooperative.  Speech was 
spontaneous and coherent, with decreased volume.  He 
displayed a restricted, almost blunted, affect and his mood 
was described as being "bad or down."  His thought content 
showed preoccupation with his ex-girlfriend, with 
intermittent suicidal ideation.  However, he denied having 
any thoughts of hurting other people or any homicidal 
ideation.  He also denied having any auditory, visual or 
tactile hallucinations.  He admitted, however, to a history 
of paranoid ideation in the past.  He was able to perform 
serial 7's and displayed good memory, with the ability to 
recall remote and recent past experiences.  His capacity for 
abstract thinking when interpreting proverbs was assessed to 
be good.  His judgment was good and his insight was fair.

The veteran's hospital course in March 1999 was to initially 
place him on suicide precaution protocol.  He received daily 
supportive psychotherapy and milieu based therapy.  
Initially, he was withdrawn from others, but his mood 
improved in the course of his hospitalization and he 
gradually opened himself up more.  He was placed on a regimen 
psychotropic medications, which included Sertraline, Depakote 
and Buproprion.

At the time of the veteran's discharge, he was described as 
being in a much brighter mood than when compared to his mood 
on admission.  He displayed a full range of affect which was 
much more appropriate, and he denied having any auditory, 
visual or tactile hallucinations, or any suicidal or 
homicidal thought, intent or plan.  He was deemed to be 
stable for discharge and was released from the hospital with 
a GAF score of 55. 



II.  Analysis

To the extent that the veteran contends that his service-
connected bipolar disorder was productive of a greater level 
of impairment than that which was reflected by the 50 percent 
evaluation currently assigned, his claim for a higher rating 
is well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999), in that it is not inherently 
implausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631 (1992).  Relevant evidence has been properly developed, 
and no further assistance is required to comply with VA's 
duty to assist.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In the current appeal, the veteran's service-connected 
bipolar disorder has been evaluated by the RO following 
consideration of the old and new schedular criteria for 
rating psychoneurotic disorders, as contained in 38 C.F.R. § 
4.132, Diagnostic Code 9206 (pre-November 7, 1996) and 
38 C.F.R. § 4.130, Diagnostic Code 9432 (November 7, 1996).  
In this regard, the regulations were changed effective 
November 7, 1996.  Therefore, in the case at issue, the Board 
must also consider the applicability of the provisions of 
both the old and the new ratings schedule for evaluating 
bipolar disorder and rate this psychiatric disability using 
the version of the regulations which are most favorable to 
his claim.  See Karnas v. Derwinski, 1 Vet. App 308 (1991).  
However, because effective date rules under 
38 U.S.C.A. § 5110 (West 1991 & Supp.1999) prohibit an award 
based on a liberalizing law or regulation for the period 
prior to the effective date of the law or regulation, the 
revised psychiatric rating criteria are not for application 
to the period from June 30, 1996 to November 7, 1996.  See 
DeSousa v. Gober, 10 Vet. App. 461 (1997).

The veteran's service-connected bipolar disorder is rated as 
50 percent disabling, effective from the date entitlement to 
compensation arose, on June 30, 1996 (the date following his 
separation from service).  Prior to the revisions of November 
7, 1996, the regulations for rating bipolar disorder provided 
that a 50 percent evaluation is warranted when there is 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation requires 
symptomatology which is less than that which is required for 
a 100 percent evaluation, but which nevertheless produces 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation active psychotic manifestations of 
such extent, severity, depth, persistence, or bizarreness as 
to produce complete social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9206 (pre-November 7, 
1996).  

Applying the aforementioned pre-November 7, 1996 criteria to 
the facts of the case, the evidence shows that the veteran's 
service-connected bipolar disorder causes him severe social 
and industrial impairment.  The evidence indicates that ever 
since his separation from active duty in June 1996, his 
bipolar disorder was primarily manifested by depressive 
symptoms, punctuated by episodes of manic behavior, with poor 
impulse control, severely diminished concentration abilities, 
and loss of personal motivation, despite his placement on a 
regimen of psychotropic medication.  On examination in March 
1997, he was shown to be in a disorganized state and suffered 
from mood swings, with difficulty keeping his thoughts 
focused.  Ever since that time, his employment was sporadic.  
His marriage has failed, and his hospitalization in March 
1999 was based on the psychosocial stressor of a failed 
relationship with his girlfriend.   

Significantly, the veteran's GAF score has remained at around 
a 50, with the exception of a brief dip to as low as 25 
during his March 1999 psychiatric hospitalization.  His GAF 
score of 50 indicates that he has serious psychiatric 
symptoms (i.e., suicidal ideation) or serious impairment in 
social, occupational, or school functioning (i.e., the 
veteran's inability to keep a job).  In view of this 
evidence, the Board finds that the constellation of his 
psychiatric symptomatology, ever since the time of his 
separation from service in June 1996, more closely 
approximates the criteria contemplated in the pre-November 7, 
1996 rating schedule for severe impairment of social and 
industrial adaptability, thus warranting a 70 percent rating.  
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9206.  However, a 
100 percent rating under the old schedule is not warranted, 
as the criteria for a total rating require that there be 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce complete 
social and industrial inadaptability.  In the present case, 
the veteran suffers from primarily from depressive symptoms, 
with occasional auditory hallucinations.  However, the 
medical evidence shows that, for the most part, constant, 
active psychotic symptoms are not a feature of his bipolar 
disorder.  Therefore, a total rating may not be assigned to 
this disability under the old code.  

The medical evidence establishes the veteran's entitlement to 
a 70 percent evaluation for bipolar disorder under the old 
rating code.  For cases in which the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, 38 C.F.R. § 4.16(c) (pre-November 7, 1996), 
provides that the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  While there is some question as to the correct 
interpretation of this regulation, the regulation is clear 
that the mental disorder must preclude the veteran from 
securing or following some form of substantially gainful 
employment.  While the veteran's employment has been 
sporadic, he has been able to pursue employment (both working 
for others and self-employment), and his GAF scores (except 
when hospitalized) do not indicate that he is unemployable.  

In addition to the aforementioned criteria under the old 
regulations which had been discussed previously, the revised 
schedule (implemented on November 7, 1996) provides the 
following:

A 50 percent evaluation is warranted 
where there is evidence of occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted 
where there is objective evidence 
demonstrating occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities, speech 
intermittently illogical, obscure, or 
irrelevant; near continuous panic or 
depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation, neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted where 
there is total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
and place, memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9432 (1999).

Applying the new, revised, post-November 7, 1996 rating 
criteria to the veteran's service-connected bipolar 
disorder, the evidence shows that an award of a 100 percent 
rating is not appropriate.  Although the evidence 
establishes that the veteran suffers from severe 
occupational and social impairment, he does not have total 
impairment of his thought processes or communication.  He is 
able to converse with normal speech, and he has been shown 
to have been oriented on all spheres during every 
examination and treatment session of record.  Though he has 
occasional delusions and auditory hallucinations, these are 
not persistent conditions.  Neither does he display the sort 
of grossly inappropriate behavior that is contemplated in 
the new rating schedule for a total rating.  

The veteran's medical examinations also demonstrate that he 
was able to perform activities of daily living, which 
include maintenance of his personal hygiene.  Though he 
reported having a degree of impaired memory, during his 
March 1999 VA psychiatric hospitalization, he was noted to 
have good memory and an ability to recall remote and recent 
past experiences.  The evidence also does not establish that 
the veteran presents a persistent danger of hurting himself.  
While noting his long history of recurrent suicidal 
ideation, he has not shown an intent to complete his act.  
Moreover, he denied ever physically assaulting a woman in 
the past, notwithstanding his prior history of getting into 
fights with other men.  Thus, a a 100 percent rating, is not 
warranted for bipolar disorder under the revised rating 
schedule.  

Finally, the preponderance of the evidence of record, at any 
time since the veteran's separation from service, is against 
a disability rating in excess of 70 percent for the veteran's 
service-connected psychiatric disability.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found).  Because 
the evidence is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased evaluation, to 70 percent, for 
service-connected bipolar disorder is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 
- 18 -


- 18 -


